 



EXHIBIT 10.10(ii)
DIEBOLD, INCORPORATED
2005 DEFERRED INCENTIVE COMPENSATION PLAN
(Effective as of January 1, 2005)
     Diebold, Incorporated establishes, effective as of January 1, 2005, the
2005 Deferred Incentive Compensation Plan for Diebold, Incorporated. Such plan
is established to provide the opportunity to defer incentive compensation
payments in compliance with Section 409A of the Internal Revenue Code of 1986.
Incentive compensation payments (and earnings thereon) that are “deferred” (for
purposes of Section 409A of the Internal Revenue Code of 1986) after
December 31, 2004 are eligible for deferral in accordance with the provisions of
this plan. Incentive compensation payments (and earnings thereon) that are
“deferred” (for purposes of Section 409A of the Internal Revenue Code) on or
before December 31, 2004 are eligible for deferral in accordance with the
provisions of the Amended and Restated 1992 Deferred Incentive Compensation Plan
for Diebold, Incorporated.
ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated.
1. “Account” shall mean a bookkeeping account in which Incentive Compensation
which is deferred by a Participant shall be recorded and to which gains, losses,
earnings, dividends, distributions and interest may be credited in accordance
with the Plan.
2. “Beneficiary” or “Beneficiaries” shall mean the person or persons designated
by a Participant in accordance with the Plan to receive payment of the remaining
balance of the Participant’s Account in the event of the death of the
Participant prior to receipt of the entire amount credited to the Participant’s
Account.
3. “Board” shall mean the Board of Directors of the Company.
4. “Code” means the Internal Revenue Code of 1986, as amended from time to time.
5. “Change in Control” shall mean that: (i) The Company is merged or
consolidated or reorganized into or with another corporation or other legal
person, and as a result of such merger, consolidation or reorganization less
than a majority of the combined voting power of the securities of such
corporation or person that are outstanding immediately following the
consummation of such transaction is held in the aggregate by the holders of
Voting Stock (as hereinafter defined) of the Company immediately prior to such
transaction;
           (ii) The Company sells or otherwise transfers all or substantially
all of its assets to any other corporation or other legal person, and as a
result of such sale or transfer less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such sale or transfer is held in the
aggregate by the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer;
           (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or
any successor schedule, form or report) thereto, each as promulgated pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing
20 percent or more of the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Voting Stock”);
           (iv) The Company files a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing in
response to Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a change in control of the Company has or may have
occurred or will or may occur in the future pursuant to any then-existing
contract or transaction; or
           (v) If during any period of two consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
     Notwithstanding the foregoing provisions of subsection (iii) or
(iv) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement, either (1) solely because the Company, a Subsidiary,
or any Company-sponsored employee stock ownership plan or other employee benefit
plan of the Company, files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act, disclosing beneficial ownership by it of shares of Voting
Stock, whether in excess of 20 percent or otherwise, or because the Company
reports that a change in control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership or (2) solely
because of a change in control of any Subsidiary by which any Participant may be
employed.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of subsections (i-iv) hereof, if, prior
to any event described in subsections (i-iv) hereof that may be instituted by
any person who is not an officer or director of the Company, or prior to any
disclosed proposal that may be instituted by any person who is not an officer or
director of the Company that could lead to any such event, management proposes
any restructuring of the Company that ultimately leads to an event described in
subsections (i-iv) hereof pursuant to such management proposal, then a “Change
in Control” shall not be deemed to have occurred for purposes of the Plan.
6. “Committee” shall mean the Compensation and Pension Committee of the Board or
such other Committee as may be authorized by the Board to administer the Plan.
7. “Common Shares” shall mean Common Shares, $1.25 par value, of the Company or
any security into which such Common Shares may be changed by reason of any
transaction or event of the type referred to in Section 9 of Article II of the
Plan.
8. “Company” shall mean Diebold, Incorporated and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of Diebold, Incorporated with any other corporation or
corporations.
9. “Effective Date” shall mean January 1, 2005.
10. “Election Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibit A, as modified from time to time by the Company.
11. “Eligible Associate” shall mean an associate of the Company (or a Subsidiary
that has adopted the Plan) who is selected by the Board or a duly authorized
committee thereof to participate in this Plan. Unless otherwise determined by
the Board or a committee thereof, an Eligible Associate shall continue as such
until termination of employment.
12. “Incentive Compensation” shall mean (i) cash incentive compensation earned
as an associate pursuant to an incentive compensation plan now in effect or
hereafter established by the Company, including, without limitation, the Annual
Incentive Plan and the 1991 Plan, and (ii) incentive compensation payable in the
form of Common Shares pursuant to the 1991 Plan or any similar plan approved by
the Board for purposes of this Plan.
13. “Participant” shall mean any Eligible Associate who has at any time elected
to defer the receipt of Incentive Compensation in accordance with the Plan.
14. “Plan” shall mean this deferred incentive compensation plan as amended and
restated hereby, together with all amendments hereto, which shall be known as
the 2005 Deferred Incentive Compensation Plan for Diebold, Incorporated.
15. “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls more than 50 percent of the total combined voting or other
decision-making power.
16. “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. A withdrawal on account of an
Unforeseeable Emergency may be paid to the Participant only if the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
17. “Year” shall mean a calendar year.
18. “1991 Plan” shall mean the Diebold, Incorporated 1991 Equity and Performance
Incentive Plan, as amended from time to time.
ARTICLE II
ELECTION TO DEFER
1. Eligibility. An Eligible Associate may elect to defer receipt of all or a
specified part of his or her Incentive Compensation for any Year in accordance
with Section 2 of this Article. An Eligible Associate’s entitlement to defer
shall cease with respect to the Year following the Year in which he or she
ceases to be an Eligible Associate.
2. Election to Defer. (i) An Eligible Associate who desires to defer the payment
of all or a portion of his or her Incentive Compensation must complete and
deliver an Election Agreement to the Secretary of the Company before the first
day of the first Year of service for which such Incentive Compensation is
payable. An Eligible Associate who timely delivers an Election Agreement to the
Secretary of the Company shall be a Participant.
           (ii) Notwithstanding the foregoing provision of Subsection (i), any
associate who becomes an Eligible Associate after the Effective Date, e.g., new
hires or promoted associates, may become a Participant for a Year with respect
to services

 



--------------------------------------------------------------------------------



 



performed subsequent to the filing of an Election Agreement if he or she submits
to the Secretary of the Company a properly completed Election Agreement within
thirty (30) days after becoming an Eligible Associate.
           (iii) Notwithstanding the foregoing provision of Subsection (i), with
respect to any “performance-based” compensation (as determined by the Company in
accordance with Section 409A of the Code) based on services performed over a
period of at least 12 months an Eligible Associate may complete and deliver an
Election Agreement to the Secretary of the Company no later than six months
before the end of such period.
           (iv) An Election Agreement that is timely delivered shall be
effective for the succeeding Year and, except as otherwise specified by an
Eligible Associate in his or her Election Agreement, shall continue to be
effective from Year to Year until revoked or modified by written notice to the
Secretary of the Company. Except as provided for in the below provision of
Subsection (v), in order to be effective to revoke or modify an election to
defer Incentive Compensation otherwise payable for any particular Year, a
revocation or modification must be delivered prior to the date that an initial
election would be required to be delivered under either Subsection (i) or
Subsection (iii) above.
           (v) Subject to the approval of the Company, a Participant may make a
subsequent election requesting a change in the period of deferral (subject to
the limitations set forth in Section 3 of this Article) and/or the form of
payment (subject to the limitations set forth in this Section 5). Such
subsequent election must meet all of the following requirements and shall be in
writing on a form provided by the Company:
     (a) the subsequent election shall not take effect until at least 12 months
after the date on which such amendment is made;
     (b) in the case of a subsequent election related to a payment not made on
account of the Participant’s death or an Unforeseeable Emergency, the first
payment with respect to which the amendment is made shall in all cases be
deferred for a period of not less then 5 years from the date on which such
payment otherwise would have been made;
     (c) in the case of a subsequent election related to a payment that is to be
made at a specified time or pursuant to a fixed schedule, such an amendment of
the election must be made at least 12 months prior to the date of the first
scheduled payment.
3. Amount Deferred; Period of Deferral. A Participant shall designate on the
Election Agreement the percentage of his or her Incentive Compensation that is
to be deferred. A Participant may specify in the Election Agreement that
different percentages shall apply to different Incentive Compensation plans or
different forms of payment, i.e., cash or Common Shares. The applicable
percentage or percentages of Incentive Compensation shall be deferred until the
earlier to occur of (a) the date the Participant experiences a “separation from
service” with the Company (determined in accordance with the standards of
Section 409A of the Code); provided, however, that in the case of a Participant
who is a “specified employee” (within the meaning of Code Section 409A of the
Code), such date shall be as soon as practicable after the date which is six
months after the date of the Participant’s separation from service with the
Company, or (b) the date specified by the Participant of the Election Agreement.
4. Accounts. (i) Cash Incentive Compensation that a Participant elects to defer
shall be treated as if it were set aside in an Account on the date the Incentive
Compensation would otherwise have been paid to the Participant. A Participant’s
Account shall be credited with gains, losses and earnings based on hypothetical
investment directions made by the Participant, in accordance with investment
deferral crediting options and procedures adopted by the Committee from time to
time. A Participant may change such hypothetical investment directions pursuant
to such procedures adopted by the Committee from time to time. The Company
specifically retains the right in its sole discretion to change the investment
deferral crediting options and procedures from time to time. By electing to
defer any amount pursuant to the Plan, each Participant shall thereby
acknowledge and agree that the Company is not and shall not be required to make
any investment in connection with the Plan, nor is it required to follow the
Participant’s hypothetical investment directions in any actual investment it may
make or acquire in connection with the Plan or in determining the amount of any
actual or contingent liability or obligation of the Company thereunder or
relating thereto. Any amounts credited to a Participant’s Account with respect
to which a Participant does not provide investment direction shall be credited
with earnings in an amount determined by the Committee in its sole discretion
or, if an amount is not so determined, such amounts shall bear interest at
Moody’s Seasoned Bond Rate plus 3% until further ordered by the Committee or the
Board of Directors. A Participant’s Account shall be adjusted as of each
business day, except that interest, if any, for a calendar quarter shall be
credited on the first day of the following quarter.
           (ii) Incentive Compensation payable in the form of Common Shares that
a Participant elects to defer shall be reflected in a separate Account, which
shall be credited with the number of Common Shares that would otherwise have
been issued or transferred and delivered to the Participant. Such Account shall
be credited from time to time with amounts equal to dividends or other
distributions paid on the number of Common Shares reflected in such Account, and
such Account shall be credited with gains, losses and earnings on cash amounts
credited to such Account from time to time in the manner provided in Subsection
(i) above with respect to Cash Incentive Compensation.
5. Payment of Accounts. The amounts in Participants’ Accounts shall be paid as
provided in this Section 5.
           (i) The amount of a Participant’s Account attributable to deferral of
cash Incentive Compensation shall be paid to the Participant in a lump sum or in
a number of approximately equal quarterly installments (not to exceed 40), as
designated by

 



--------------------------------------------------------------------------------



 



the Participant in the Election Agreement. The amount of such Account remaining
unpaid shall continue to be credited with gains, losses and earnings as provided
in Section 4 of this Article. The lump sum payment or the first quarterly
installment, as the case may be, shall be made as soon as practicable following
the end of the period of deferral as specified in Section 3 of this Article.
           (ii) The number of Common Shares in a Participant’s Account
attributable to deferral of Incentive Compensation payable in the form of Common
Shares shall be issued or transferred to the Participant as soon as practicable
following the end of the period of deferral as specified in Section 3 of this
Article. All amounts credited to such Account in respect of dividends and
distributions, and the gains, losses and earnings thereon as provided in
Subsection (ii) of Section 4 of this Article shall likewise be paid to the
Participant at such time. Upon application of an Eligible Associate prior to his
or her election to defer Incentive Compensation payable in the form of Common
Shares, the Committee may authorize payment in installments of the amounts in
his or her Account attributable to such Incentive Compensation.
6. Death of a Participant. In the event of the death of a Participant, the
amount of the Participant’s Account or Accounts shall be paid to the Beneficiary
or Beneficiaries designated in a writing substantially in the form attached
hereto as Exhibit B (the “Beneficiary Designation”), in accordance with the
Participant’s Election Agreement and Section 5 of this Article. A Participant’s
Beneficiary Designation may be changed at any time prior to his or her death by
the execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account or Accounts shall be paid to the
Participant’s estate in a lump sum 90 days after the appointment of an executor
or administrator. In the event of the death of the Beneficiary or Beneficiaries
after the death of a Participant, the remaining amount of the Account or
Accounts shall be paid in a lump sum to the estate of the last Beneficiary to
receive payments 90 days after the appointment of an executor or administrator.
7. Small Payments. Notwithstanding the foregoing, if installment payments
elected by a Participant would result in a payment with a value of less than
$500, the entire amount of the Participant’s Account or Accounts may at the
discretion of the Board be paid in a lump sum in accordance with Section 5 of
this Article.
8. Acceleration. Notwithstanding the provisions of the foregoing: (i) if a
Change in Control, which constitutes a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” (for purposes of Section 409A of the Code), occurs,
the amount of each Participant’s Account or Accounts shall immediately be paid
to the Participant in full or (ii) if a Participant incurs an Unforeseeable
Emergency, to the extent permitted by Section 409A of the Code, an amount from
each Participant’s Account or Accounts shall be immediately paid to the
Participant.
9. Adjustments. The Board may make or provide for such adjustments in the
numbers of Common Shares credited to Participants’ Accounts, and in the kind of
shares so credited, as the Board in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Participants that otherwise would result from (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (iii) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, may provide in substitution
for any or all Common Shares deliverable under this Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances.
10. Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to this Plan. The Board may provide for the elimination
of fractions or for the settlement of fractions in cash.
ARTICLE III
ADMINISTRATION
     The Company, through its Board, shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. The Board
may delegate any or all of its authority under the Plan to the Committee. The
Company shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the power to (i) determine all questions
relating to eligibility for participation in the Plan and the amount in the
Account or Accounts of any Participant and all questions pertaining to claims
for benefits and procedures for claim review, (ii) resolve all other questions
arising under the Plan, including any questions of construction, and (iii) take
such further action as the Company shall deem advisable in the administration of
the Plan. The actions taken and the decisions made by the Company hereunder
shall be final and binding upon all interested parties. In accordance with the
provisions of Section 503 of the Employee Retirement Income Security Act of
1974, the Company shall provide a procedure for handling claims of Participants
or their Beneficiaries under this Plan. Such procedure shall be in accordance
with regulations issued by the Secretary of Labor and shall provide adequate
written notice within a reasonable period of time with respect to the denial of
any such claim as well as a reasonable opportunity for a full and fair review by
the Company of any such denial.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan with respect
to any future Year at any time by action of the Board; provided, however, that
no such action shall adversely affect any Participant or Beneficiary who has an
Account, or result in the acceleration of payment of the amount of any Account
(except as otherwise permitted under the Plan).
ARTICLE V
MISCELLANEOUS
1. Non-alienation of Deferred Compensation. Except as permitted by this Plan, no
right or interest under this Plan of any Participant or Beneficiary shall,
without the written consent of the Company, be (i) assignable or transferable in
any manner, (ii) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process or (iii) in any manner liable for
or subject to the debts or liabilities of the Participant or Beneficiary.
2. Participation by Associates of Subsidiaries. An Eligible Associate who is
employed by a Subsidiary and elects to participate in the Plan shall participate
on the same basis as an associate of the Company. The Account or Accounts of a
Participant employed by a Subsidiary shall be paid in accordance with the Plan
solely by such Subsidiary to the extent attributable to Incentive Compensation
that would have been paid by such Subsidiary in the absence of deferral pursuant
to the Plan.
3. Interest of Associate. The obligation of the Company under the Plan to make
payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets or in the form
of its Common Shares, as the case may be, as provided herein, and no Participant
or Beneficiary shall have any interest in, or a lien or prior claim upon, any
property of the Company. Further, no Participant or Beneficiary shall have any
claim whatsoever against any Subsidiary for amounts reflected in an Account. The
Company shall establish a so-called “rabbi trust” to hold funds, Common Shares
or other securities to be used in payment of its obligations under the Plan, and
may fund such trust; provided, however, that any funds contained therein shall
remain subject to the claims of the general creditors of the Company or the
Subsidiary for which the Eligible Associate performs services. Nothing in this
Plan shall be construed as guaranteeing future employment to Eligible
Associates. It is the intention of the Company that the Plan be unfunded for tax
purposes and for purposes of Title I of ERISA.
4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, associates or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
5. Severability. The invalidity and unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.
6. Governing Law. Except to the extent preempted by federal law, the provisions
of the Plan shall be governed and construed in accordance with the laws of the
State of Ohio.
7. Relationship to Other Plans. This Plan is intended to serve the purposes of
and to be consistent with the 1991 Plan and any similar plan approved by the
Board for purposes of this Plan. The issuance or transfer of Common Shares
pursuant to this Plan shall be subject in all respects to the terms and
conditions of the 1991 Plan and any other such plan. Without limiting the
generality of the foregoing, Common Shares credited to the Accounts of
Participants pursuant to this Plan as Incentive Compensation shall be taken into
account for purposes of Section 3 of the 1991 Plan (Shares Available Under the
Plan) and for purposes of the corresponding provisions of any other such plan.
8. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan and any grants made hereunder comply with the provisions
of Section 409A of the Code. The Plan and any grants made hereunder shall be
administered in a manner consistent with this intent, and any provision that
would cause the Plan or any grant made hereunder to fail to satisfy Section 409A
of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Participants).
9. Special Elections. Notwithstanding any other provision of the Plan, on or
before December 31, 2005, the Committee may select a participant or participants
who will be permitted: (i) to cancel an outstanding deferral election (in whole
or in part) in accordance with Question and Answer 20 of the Internal Revenue
Service Notice 2005-1, and/or (ii) to make a new payment election with respect
to designated deferred amounts in accordance with Question and Answer 19(c) of
the Internal Revenue Service Notice 2005-1.

 